Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM AND PALADIN ANNOUNCE EXPANSION OF COMMERCIAL RELATIONSHIP  Companies Establish Licensing and Distribution Agreements for Labopharms INTELLITAB-Based Oxycodone-Acetaminophen and Twice-Daily Tramadol Acetaminophen  LAVAL and MONTREAL, Québec (October 14, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) and Paladin Labs Inc. (TSX:PLB) today announced they have expanded their commercial relationship through three licensing and distribution agreements under which Paladin will distribute two of Labopharms products in certain jurisdictions. Paladin has played a key role in the success of TRIDURAL, our once-daily tramadol product in Canada, and we are pleased to expand our commercial relationship with licensing and distribution agreements for two additional products, including the first such agreement for a product based on our INTELLITAB technology platform for the development of misuse-deterrent and tamper-resistant formulations of existing medications, said James R.
